Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155496(64)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  GERALD L. WISNER and KAY E. WISNER,                                                                                Justices
            Plaintiffs-Appellants,
                                                                   SC: 155496
  v                                                                COA: 328867
                                                                   Lenawee CC: 13-004674-CB
  SB INDIANA, LLC, WBM, LLC, QUANTUM
  MANAGEMENT & INVESTMENTS, LLC, and
  GREGGORY HARDY,
             Defendants-Appellees.
  _________________________________________
  THEODORE J. DORR and THEODORE J. DORR,
  LLC,
           Plaintiffs-Appellants,
                                                                   SC: 155496
  v                                                                COA: 333045
                                                                   Lenawee CC: 12-004566-CB
  WBM, LLC, QUANTUM MANAGEMENT &
  INVESTMENT, LLC, and GREGGORY HARDY,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before May 19, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 28, 2017
                                                                              Clerk